       Case 5:14-cr-00035-MW-EMT Document 116 Filed 08/10/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

UNITED STATES OF AMERICA,

v.                                                            Case No. 5:14cr35-MW/EMT

SAMMIE LEE UNDERWOOD, III,

     Defendant.
___________________________/

                           ORDER ACCEPTING AND ADOPTING
                            REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 113. Upon consideration, no objections having

been filed by the parties,1

        IT IS ORDERED:

        The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The Motion to Vacate, Set Aside,

or Correct Sentence, ECF No. 104, is DENIED. A Certificate of Appealability is

DENIED.” The Clerk shall also close the file.

       SO ORDERED on August 10, 2020.

                                                     s/ MARK E. WALKER
                                                     Chief United States District Judge


1
  This Court granted Defendant an extension of time to file objections until July 29, 2020. No objections have been
filed by Defendant as of the date of this order.
